Citation Nr: 1714327	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic epididymitis with orchitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973. 

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Chronic epididymitis with orchitis did not manifest in-service and was not shown to be casually or etiologically related to an in-service event, injury or disease. 


CONCLUSION OF LAW

Chronic epididymitis with orchitis was not incurred in, or aggravated by service. 38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In March 2010 prior to the September 2010 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs) with the claims file. In addition, the RO associated the Veteran's identified private treatment records and Social Security Administration (SSA) records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in July 2010 and August 2015. The examinations and opinion were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports and opinion to be thorough, complete, and sufficient basis upon which to reach a decision on the Veteran's service connection claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Compliance with Prior Remand

Previously, the case was before the Board in October 2014. The case was remanded to afford the Veteran a supplemental VA examination. The Veteran was afforded a VA examination in August 2015. As such, the Board finds there has been substantial compliance with the prior remand.

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV. Analysis

The Veteran contends he is entitled to service connection for scrotal pain. The Veteran has reported that he experienced scrotal pain in-service which has been ongoing since. The Veteran has reported ongoing pain and symptoms in-service and since. The Veteran is competent to describe his ongoing symptoms in service and since service however his statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of chronic epididymitis and orchitis. See August 2015 VA examination. The Veteran contends that in-service he experienced scrotal pain in both testicles and this constant mild pain has been ongoing for 40 years.  

The Veteran's service treatment records have been associated with the claims file. Treatment records in July 1971 noted pain in the groin and rectum, bilateral prostatic tenderness was noted, and there was a question as whether an inguinal hernia was present. See July 26, 1971 STR. A follow-up on July 29, 1971 noted symptoms and reported pain was improving and a general surgery consult was requested. See July 29, 1971 STR. A general surgery consult noted reduced but chronic pain and left scrotal swelling. The consult noted no hernia and recommended a scrotal support and for the Veteran to return to the clinic as needed. See July 30, 1971 STR. November 1971 treatment records noted groin pain, no diagnosis was specified and no hernia was present. See November 4, 1971 STR. At separation, the report of medical examination and clinical evaluation noted that the genitourinary system was normal. See January 22, 1973 report of medical examination. 

The issue is whether the Veteran's post-service epididymitis and orchitis is related to his reported injuries in-service. The Veteran has stated that he experienced scrotal pain during service. The Veteran is competent to report his symptoms experienced in service and since service, however, his statements regarding on-going symptoms are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Jandreau, 492 F.3d at 1377. The Board finds the Veteran's statements are inconsistent with the contemporaneous service records.

Turning to the medical evidence, the Veteran was afforded a VA examination in July 2010. The Veteran reported ongoing scrotal and testicular pain, sensitivity and increased voiding which have been going on for more than 10 years. See July 2010 VA examination.  The examiner noted vague scrotal-testicular pain of unknown etiology. Id. The Board finds the May 2005 examination was of lessened probative value, as the examiner failed to address whether the Veteran's current symptoms were related to active service.

Next, the Veteran was afforded a VA examination in August 2015.  The Veteran reported scrotal pain in both testicles for the past 40 years. See August 2015 VA examination.  He reported experiencing constant mild pain, and some burning with urination. The examiner noted a diagnosis of chronic epididymitis and epididymo-orchitis. The examiner noted a review of ultrasound results which noted no evidence of intra testicular mass, bilateral varicoceles, and mildly thickened heterogeneous epididymis on left, with questionable prior epididymitis. On examination no hyperemia was present suggesting acute epididymitis.  The examiner found that the Veteran's current chronic epididymitis and orchitis was less likely than not incurred in or caused by his active service. The examiner noted the ultrasound findings which included varicoceles which are common and usually symptomatic, and that while findings of a possible prior epididymitis are possible, there is no indication when the epididymitis occurred. The examiner noted that while it is possible that the Veteran's reports of pain in 1971 and reports of pain today have a similar etiology, without identification of a specific disability, documentation of therapeutic treatments, diagnostics and/or follow-up of ongoing genitourinary symptoms in the years between 1971 and 2010, the examiner was unable to find a nexus between the Veteran's current epididymitis and orchitis and his in-service complaints of pain. The examiner's opinion was based on a through medical examination and review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of high probative value. 
 
VA and SSA treatment records have been associated with the claims file. The Veteran's VA treatment records and SSA treatment records do not contradict the findings of the VA examinations of record. In particular they are absent for treatment of scrotal pain and ongoing genitourinary issues.

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for chronic epididymitis and orchitis is warranted. The Board notes the Veteran's reports of his ongoing symptoms which began in-service; however, as noted above the Board finds his statements as to ongoing symptoms to not be credible. The Board finds the medical evidence is more probative and credible than the lay opinions of record and weigh against the claim. 

While the Veteran has reported his symptoms began in-service and have been ongoing the Board finds these are outweighed by the VA examiner's opinion which was based on the examiner's medical expertise and well-reasoned rationale. The Board notes complaints of pain on several instances in 1971; however, at separation, in January 1973, in the Veteran's clinical examination was normal.  The normal finding is inconsistent with on-going manifestations of pathology.  We also note that he was evaluated in January 2010 at a private facility.  He denied a history of urinary frequency and dysuria.  His history was positive for benign prostatic hyperplasia.  The examiner noted that there were positive findings in regard to some systems, but all other systems were negative.  Again, this history is not consistent with ongoing epididymitis or orchitis.  The assertion of an in-service onset and ongoing manifestations is not credible.  The Board finds the August 2015 VA examination is entitled to significant weight, which noted that it was less likely than not that the Veteran's current reports of pain and his reports of pain in 1971 have a similar etiology. Without identification of a specific disability, documentation of therapeutic treatment, diagnostics and follow-up of ongoing genitourinary symptoms in the years between 1971 and 2010, the examiner was unable to find a nexus between the Veteran's post service epididymitis and orchitis and his in-service complaints of pain and continuity of manifestations. 

VA, private and SSA treatment records associated with the claims file do not contradict the VA examinations and are absent indications of ongoing symptoms. While the Veteran has reported that his symptoms began in-service and have been going the Board finds his statements are not credible and inconsistent with the clinical and factual evidence of record.  As such, service connection is not warranted.

Although the Veteran has established a current disability the preponderance of the evidence weights against that the Veteran's chronic epididymitis/orchitis is related to his active service and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.



ORDER

Entitlement to service connection for chronic epididymitis with orchitis is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


